DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are currently pending and under consideration on the merits.

Claim Objections
Claim 1 is objected to because of the following informalities:  steps 1-5 end in a period. The claim should only have a single period denoting the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “step 5. culturing the cell sheet construct of NSC-EC with a NSC-EC co-culture medium” (emphasis added), which blurs the metes and bounds of the 
Regarding claims 2 and 7, M.P.E.P. § 2173.05(u) recites, “It is important to recognize that a trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.” If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. § 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). In this case, Millpore® is currently registered to Merck KGaA and EGM® is registered to Lonza Walkersville, Inc. and so correction is required.
Claim 3 provides for the use of the vascular cell layer of claim 1 as a carrier, but since the claim does not set forth any additional steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. See M.P.E.P. § 2173.05(q). A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Correction is required.
The term “about” in claims 5 and 6 and “responsive” in claim 4 are relative terms which renders these claims indefinite. The term “about” and “responsive” (the latter in the context of temperature-responsive cell culture surface) are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification and/or correction is required.
Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
In so much that claims 2-9 depend from claim 1 and do not resolve the point of confusion, these claims must be rejected with claim 1 as indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. (Cell Transplantation (2013), v22, p1541-1552; Reference U) in view of Kwon et al. (J Biomed Mater Res (2000), 50, 82-89; Reference V) and Kushida et al. (Journal of Biomedical Materials Research (2001), 54, 37-46; Reference W).

Hicks teaches a method of making a cellular sheet construct comprising, 1) culturing human umbilical vein endothelial cells in EGM-2 media (HUVECs) (p1543, subheading “HUVECs and CTX0E03 Coculture In Vitro Angiogenesis Assay”), 2) culturing the human clonal neural stem cell line CTX0E03 in DMEM/F12 medium (p1542, subheading “CTX0E03 Cell Line), 3) co-culturing the human umbilical vein endothelial cells and human clonal neural stem cell line CTX0E03 in EGM-2 media (p1543, subheading “HUVECs and CTX0E03 Coculture In Vitro Angiogenesis Assay”), reading on steps 1-3 of claim 1, on the embodiment of culture media as a carrier for claim 3, and the embodiment of EGM-2 as a co-culture medium for claims 1 and 8. 
Regarding claim 1, Hicks does not teach detaching the cell sheet construct and then further culturing the detached cell sheet construct. Regarding claim 4, Hicks does not teach the embodiment of poly(N-isopropylacrylamide) as a species of temperature-responsive cell culture surface. Regarding claim 7, Hicks does not teach the EGM-2 medium further comprising 1-10% v/v fetal bovine serum, 0.1-5% of 10,000 U/ml penicillin, and 0.1-5% v/v of 10,000 U/ml streptomycin
Kwon teaches culturing endothelial cells on a substrate comprising poly(N-isopropylacrylamide) (Abstract), reading on the detaching step of claim 1 and the embodiment of poly(N-isopropylacrylamide) for the polymer of claim 4. Kwon teaches detaching the cell sheet by lowering the temperature to 20°C (p84, subheading 
Kushida teaches detaching MDCK cells as a sheet from cell culture substrate comprising poly(N-isopropylacrylamide). Kushida teaches transferring the cell sheets to other culture dishes further comprising culture medium to further visualize cell detachment and reattachment (paragraph spanning p38-39, Fig. 1, and ), reading on steps 4 and 5 of claim 1.
Regarding claims 1 and 4, it would have been obvious before the invention was filed to add the poly(N-isopropylacrylamide) cell culture substrate of Kwon or Kushida to the methods of Hicks, and then detach the cell sheet of Hicks. A person of ordinary skill in the art would have had a reasonable expectation of success in making the addition of poly(N-isopropylacrylamide) because both Hicks and Kwon are directed to the culturing of endothelial cells and because Kwon teaches that poly(N-isopropylacrylamide) is capable of detaching cells as intact sheets by lowering the temperature to 20°C. The skilled artisan would have been motivated to do so because both and because Kwon teaches that the detaching cells in intact sheets with poly(N-isopropylacrylamide) is predictably advantageous to permit facile manipulation of the sheet and prevents 
Regarding claim 1, it would have been obvious before the invention was filed to further transfer and deposited the detached cell sheet of Hicks in view of Kwon to a second cell culture substrate and further culture said cell sheet in view of Kushida. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Hicks, Kwon, and Kushida are directed towards methods culturing cells and pertinent cell culture medium composition for culturing cells, and because Kushida teaches transferring the cell sheets to other culture dishes further comprising culture medium. The skilled artisan would have been motivated to do so because Kushida teaches that transferring the cell sheets to other culture dishes further comprising culture medium would be predictably advantageous to further visualize cell detachment and reattachment.
Regarding the fetal bovine serum, penicillin, and streptomycin concentrations of claim 7, It would have been obvious before the invention was made to add the fetal bovine serum, penicillin, and streptomycin of Kwon in the concentrations taught by Kwon to the EGM-2 culture medium of Hicks.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Hicks and Kwon are directed towards culturing of endothelial cells. The skilled artisan would have been motivated to do so because Kwon teaches that fetal bovine serum, penicillin, and streptomycin are known additives to endothelial cell culture medium, and so the addition would predictably enhance the EGM-2 medium of Hicks by then further comprising additives known to be beneficial when culturing endothelial cells.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Kwon teaches a known concentration of streptomycin which is inherently is a result effective variable as an antibiotic, to prevent bacterial contamination of animal cell culture methods and compositions. Thus, the burden is shifted back to establish criticality of the claimed [range/parameter] by objective evidence.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the invention was filed.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hicks in view of Shen and Kwon as applied to claim 1 above, and further in view of Donato et al. (BMC Neuroscience (2007), v8(36), 11 pages; Reference X) as evidenced by Diaz-Coranguez et al. (PLOS One (2013), 8(4), e60655, 13 pages; Reference U2).
The teachings of Hicks, Kwon, and Kushida are relied upon as stated above.
Regarding claim 3, Hicks and Kwon do not teach human cerebral neural stem cell line SCC007 obtainable from Millipore. As evidenced by Diaz-Coranguez (see subheading “Cell Lines and primary cultures” on p9), any teaching in the art to the ReNcell CX immortalized cell line is read as synonymous for the cell line of claim 2.
th page, 1st paragraph under the “Discussion”), reading on claim 3. Donato teaches that ReNcell CX immortalized human neural stem cell line carries copies of the c-myc gene (2nd page, right column paragraph starting “The aim of this study…”), reading on claim 2.
It would have been obvious before the invention was made to substitute the ReNcell CX human neural stem cells of Donato for the CTX0E03 human neural stem cells of Hicks. A person of ordinary skill in the art would have had a reasonable expectation of success in substituting Donato’s human neural stem cells for Hick’s neural stem cells because both cell types are explicitly taught as being useful for THE SAME PURPOSE as human neural stem cells. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill was filed. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks, Kwon, and Kushida as applied to claim 1 above, and further in view of Eppendorf TDS 48-well plates (2013, 2 pages; Reference V2)
The teachings of Hicks, Kwon, and Kushida are relied upon as set forth above.
Hicks further teaches co-culturing 2.25 x 104 vascular endothelial cells and 7.5 x 103 neural stem cells in 48-well plates at approximately a 75:25 ratio (p1543, subheading “HUVECs and CTX0E03 Coculture In Vitro Angiogenesis Assay”), and the addition of the neural stem cells enhances angiogenic branched tubule formation by the vascular endothelial cells (p1545, paragraph starting “Culturing CTX0E03 cells together with HUVECs” and Fog. 2D-F) reading in part on claims 5 and 6.
	Regarding claim 5, Hicks, Kwon, and Kushida do not teach the cell density of the vascular endothelial cell layer is about 100,000 cells/cm2 to 300,000 cells/cm2. Regarding claim 5, Hicks, Kwon, and Kushida do not teach the neural stem cells are seeded with a density of about 10,000 cells/cm2  to 100,000 cells/cm2.
	The Eppendorf TDS 48-well plates teaches that 48-well plates have a growth area of 85.6 mm2 per well (2nd page), equating to 0.856 cm2 and reading in-part on claims 5 and 6.
For clarity of record, the 2.25 x 104 endothelial cells of Hicks in 48 well plates would equate to (2.25 x 104 vascular endothelial cells x 0.856 cm2) = 2.63 x 104 cells/cm2 , reading in-part on the cell density of claim 5. The 7.5 x 103 neural stem cells of Hicks in 48 well plates would equate to (7.5 x 103 neural stem cells x 0.856 cm2) = 8.76 x 103 cells/cm2 , reading in-part on the cell density of claim 6.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Hicks teaches the cell density is a result effective variable because the combination of the vascular endothelial cells and neural stem cells at a 75:25 ratio is effective to enhance angiogenic branched tubule formation by the vascular endothelial cells Thus, the burden is shifted back to establish criticality of the claimed cell densities by objective evidence.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hicks, Kwon, and Kushida as applied to claim 1 above, and further in view of Galli et al. (Ch. 17 in Methods in Molecular Biology (Methods and Protocols)(2013), vol 986, 267-305. Humana Press, Totowa, NJ. Online ISBN: 978-1-62703-311-4; Reference W2).
The teachings of Hicks, Kwon, and Kushida are relied upon as set forth above.
Hicks further teaches the DMEM/F12 culture medium further comprises 5 μg/ml insulin, 100 μg/ml transferrin, 20 nM sodium selenite, 60 ng/ml progesterone, 16.2 μg/ml 
For clarity of record, the 20 nM sodium selenite (PubChem CID 24934) equates to 3.45 ng/ml and reads on claim 9 based on the following calculations:
Sodium selenite (NaSeO3) has a molecular weight of 172.95 g/mol.
20 nM sodium selenite x (1 µmol/1000 nmol) x (1 mmol/1000 µmol) x (1 mmol/1000 mol) = 2 x 10-8 mol/L sodium selenite.
(2 x 10-8 mol/L sodium selenite) x 179.95 g/mol) = 3.46 x 10-6 g/L sodium selenite.
(3.46 x 10-6 g/L sodium selenite) x (1 L/1000 ml) x (1000 mg/1 g) x (1000 µg/1 mg) x (1000 ng/1 µg) = 3.46 ng/ml sodium selenite.

Regarding claim 9, Hicks does not teach a co-culture medium comprising co-culture medium comprises 50% (v/v) DMEM/F-12 medium and 50% (v/v) EGM-2 medium and 0.001-0.03% (v/v) human albumin solution, 100-5000 pg/ml transferrin, 0.1-100 ug/ml putrescine, 0.1-10 pg/ml insulin, 1-100 ng/ml progesterone, 0.1-10 mM L-glutamine, and 1-100 ng/ml sodium selenite. However, Hicks teaches the DMEM/F12 medium comprising the above additives is suitable for culturing neural stem cells and that the EGM-2 media is suitable for culturing endothelial cells. Therefore, the combination of Hicks’ two cell culture medium compositions taught as useful for culturing two different cell types into a single cell culture medium to culture the same two differing cell types must be held prima facie obvious absent any showing of non-obviousness to the contrary. "It is prima facie obvious to combine two compositions In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06.	
Regarding claim 9, Hicks is silent if the putrescine is the dihydrochloride (DiHCl) salt. 
Galli teaches a neural stem cell culture medium composition comprising the dihydrochloride (DiHCl) salt of putrescine (Abstract and subheading 2.1-2.4 on p269-271), reading on claim 9.
Regarding claim 9, a person of ordinary skill in the art would have had a reasonable expectation of success in substituting the putrescine dihydrochloride of Galli for the putrescine of Hicks because putrescine dihydrochloride and putrescine are both explicitly taught as being useful for THE SAME PURPOSE as an additive to neural stem cell culture media compositions. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).


Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653